UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7715


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT MOSES WILKERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:96-cr-00167-H-1)


Submitted:   February 25, 2014            Decided:   March 5, 2014


Before WILKINSON, Circuit Judge, and HAMILTON, Senior Circuit
Judge, and DAVIS, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Moses Wilkerson, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert   Moses    Wilkerson      appeals   the     district     court’s

order    denying   his   18   U.S.C.    § 3582(c)(2)         (2012)    motion     for

sentence reduction.        We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.      United   States     v.     Wilkerson,      No.    5:96-cr-00167-H-1

(E.D.N.C. Oct. 7, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this     court    and   argument    would        not   aid   the

decisional process.



                                                                            AFFIRMED




                                        2